28 U.S. 469 (____)
3 Pet. 469
JOHN SMITH T.
vs.
JOHN W. HONEY.
Supreme Court of United States.

Benton and Hempstead for the plaintiff in error; Lawless for the defendant.
ERROR from the district court of Missouri.
In the district court of Missouri, John W. Honey instituted an action of trespass on the case for the recovery of damages from John Smith T., the defendant in the action, for the use of a "new and useful improvement in screening tables for discriminating, selecting and separating perfect from imperfect shot," for which letters patent had been granted to the plaintiff by the United States. The damages were laid in the declaration at two thousand dollars; and at September term 1827 the cause was tried, and a verdict rendered for the plaintiff, for one hundred dollars, upon which judgment was entered for the plaintiff below.
On the trial, the counsel for the defendant filed several bills of exceptions to the opinion of the court, and prosecuted this writ of error.
After the case was opened for the plaintiff in error, the court ordered the writ of error to be dismissed, the same having been sued out by the defendant in the district court, and the sum in controversy, as to him, being no more than one hundred dollars, the amount of the verdict in that court. See the case of Gordon vs. Ogden, at this term, ante p. 33.